Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Haris Bajwa on May 15, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 5, [141] was changed to --- 1 ---.
Claim 6, [45] was changed to --- 5 ---.
Claim 12, [711] was changed to --- 11 ---.
Claim 15, [7] was changed to --- 11 ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly disclose a system and method for magnetic abrasive finishing of a workpiece using a magnetic abrasive brush having magnetic abrasive particles and an electro magnet to apply a magnetic flux field to the magnetic abrasive particles, wherein the workpiece is rotated and the brush/electromagnet are moved linearly along the longitudinal axis of the workpiece such that a sensor that is coupled with the brush measures a working gap, the gap being a distance between the outer surface of workpiece and the center of the magnetic field along an axis perpendicular to the longitudinal axis, and wherein a control coupled to the brush controls/adjusts the magnetic flux density of the magnetic field based on the measured (sensed) working gap at any given instant, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar abrasive magnetic devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 16, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723